 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 GIUMARRA BROTHERS FRUIT                                   Case No.: 2:18-cv-00395-APG-NJK
   COMPANY, INC., et al.,
 4                                                                   Order Closing Case
       Plaintiffs
 5
   v.
 6
   PARADISE PRODUCE, LLC, et al.,
 7
       Defendant
 8

 9         In light of the plaintiffs’ status report (ECF No. 77),

10         IT IS ORDERED that the clerk of court shall close this case, without prejudice to the

11 plaintiffs moving to reopen the case once defendant Paradise Produce, LLC’s bankruptcy

12 proceedings have concluded or the automatic stay is lifted.

13         DATED this 22nd day of August, 2019.

14

15                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
